DETAILED ACTION
This Office Action is in response to Amendment filed December 30, 2020.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear what the claimed “a semiconductor region with a p-type conductivity” refers to, because (a) the amended claim 21 recites “a first doped region” and “a second doped region” on lines 7-8, (b) it appears that the claimed “semiconductor region with a p-type conductivity” refers to the surface pining layer 52 in Fig. 5 of current application, and this surface pining layer 52 appears to be either the claimed first doped region or the claimed second doped region, and (c) therefore, the claimed imaging device cannot further comprise “a semiconductor region with a p-type conductivity” when the semiconductor region with the p-type conductivity is either the claimed first doped region or the claimed second doped region.

Allowable Subject Matter
Claims 21-24, 27, 30, 32-34 and 40 allowed, because the previously cited prior art reference of Watanabe et al. (US 2009/0303371) does not teach the limitation “the gate structure of the first transistor includes a first face and a second face opposite the first face, the first face of the gate structure of the first transistor being coplanar with the third surface of the second semiconductor layer” recited on lines 23-25 of the amended claim 21.

Response to Arguments
Applicant’s argument with respect to claim 31 has been considered but are moot because the arguments do not apply to the 35 USC 112, second paragraph, rejection of claim 31 being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mabuchi (US 8,030,720)
William (US 7,160,753)
Pain et al. (US 6,380,572)
Endo et al. (US 8,912,578)
Uya (US 7,859,027)
Matsumoto et al. (US 8,525,909)
Iida (US 8,089,543)
Yamashita (US 8,031,250)
Yamaguchi et al. (US 8,183,603)
Maruyama et al. (US 2007/0210395)
Endo et al. (US 8,634,007)
Nozaki et al. (US 2011/0032405)

Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAY C KIM/Primary Examiner, Art Unit 2815